Status under America Invents Act
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Rejections based on 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	


In claim 16, line 2, the language “adapted to be in contact” or “for being in contact” is suggested to make it clear that applicant is not claiming the patient’s tooth as part f the invention.
	In claim 19, line 1, it is unclear which of the previously claimed surfaces is the “surface” being referred to.
	In claim 20, it is unclear how the “passage” can “comprise metal”.  
	In claim 23, note the remarks with respect to claim 16 above.

Rejections based on Prior Art
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 17-20, 23 and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Papandereas (US 5,931,667).
	Papandereas discloses an orthodontic bracket/”pearl” 8a having a first surface 66 for attachment to a tooth and a second surface 68 opposite the first surface (note e.g. Figures 5, 6).   The first surface is smooth lacking any sharp corner and includes first and second openings with a rectangular passageway 70 extending between the first and second openings.   It is noted that the Papandereas openings to the rectangular passageway form right angles with the second surface 68 as does applicant’s disclosed openings (26, 27) and presumed to meet the does not comprise and sharp corner” limitation.   In regard to claim 17, Papandereas discloses a third surface forming a groove in front an opening to passageway 70 and that separates the second surface 68 into two portions.  In regard to claim 18, during use the Papandereas bracket/”pearl” is coated with saliva.  In regard to claim 20, note Fig 11 and metal tube 74 (column 6, lines 46-51).  In regard to claim24, note the smooth apex in Figure 5 and 6.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Papandereas (US 5,931,667).
In regard to claims 25-27, Papandereas does not appear to disclose weight or dimensions of the disclosed bracket/”pearl”.  However, one of ordinary skill in the art before the effective filing date of the claimed invention would have readily recognized and found obvious the construction of the Papandereas bracket/”pearl” within the claimed size and weight ranges because the Papandereas bracket/”pearl” is very much sized and shaped like applicant’s device and used for the same purpose on a patient’s tooth.  




Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Papandereas (US 5,931,667) in view of Benaddi et al (EP 3308737).
Benaddi et al teach the conventional forming of a second archwire passageway in orthodontic brackets/”pearls” so that the tooth movement may be more accurately controlled.   To have added a second archwire passageway in the Papandereas bracket/”pearl” so that the orthodontic tooth movement may be more accurately controlled would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of the teaching by Benaddi et al.  In regard to claim 22, the second archwire passageway may receive a free end of the arch wire.

Claims 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Papandereas (US 5,931,667) in view of Schulof et al (US 2016/0346063).
Papandereas discloses an orthodontic bracket/”pearl” 8a having a first surface 66 for attachment to a tooth and a second surface 68 opposite the first surface (note e.g. Figures 5, 6).   The first surface is smooth lacking any sharp corner and includes first and second openings with a rectangular passageway 70 extending between the first and second openings.   It is noted that the Papandereas openings to the rectangular passageway form right angles with the second surface 68 as does applicant’s disclosed openings (26, 27) and presumed to meet the does not comprise and sharp corner” limitation.  Papandreas discloses that the bracket/”pearl” is made in molding process rather than an additive manufacturing process as required by claim 28.   Schulof et al, however, teach that similar such brackets are commonly made in an addaitive manufacturing process (e.g. 3D printing – see abstract) so that the brackets may be custom shaped and easily produced.  To have constructed the Papandereas orthodontic bracket/”pearl” 8a in an additive process as taught by Schulof et al to be beneficial process for manufacturing custom brackets would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.  In regard to claim 29, Papandereas (column 5, line 19) and Schulof et al (paragraph [0028]) disclose the construction of the bracket with ceramic material.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ralph Lewis whose telephone number is (571)272-4712.  The examiner can normally be reached Monday-Friday from 9AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Cris Rodriguez, at (571) 272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 
/RALPH A LEWIS/Primary Examiner, Art Unit 3772                                                                                                                                                                                                         
(571) 272-4712